Per Curiam.
The facts in this case sufficiently distinguish it from People v. Orr (270 N. Y. 193). There the defendant was found running down the stairs in the building where many people were working at the time and constantly going up and down. Here defendant was found hiding for a considerable period of time in a ladies’ lavatory on the sixth floor of an office building after he had been observed running upstairs from the fifth to the sixth floor at the close of the usual business hours. He told the officer he went to the building to use the toilet, that he did not find a toilet on any other floor. But the proof showed that he passed a men’s toilet on the fifth floor, and was then seen “ rushing ” upstairs. He later told the police officer that he was there because he knew a young lady in the building. The building was located at Broadway and Thirty-second street in the city of New York, and there were numerous hotels, grills, bars and cafes in the neighborhood. Girls and women were employed in the building, and many of them worked on the sixth floor where defendant was apprehended hiding in the ladies’ toilet. The facts and circumstances point to the conclusion *590that defendant entered the building with intent to commit a crime.
The judgment of conviction should be affirmed.
Present — Mabtin, P. J., TJntebmyeb, Dobe, Cohn and Callahan, JJ.; Cohn, J., dissents and votes to reverse and dismiss the information.